IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 25, 2007
                                No. 06-41288
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ADRIAN ROMERO-HERNANDEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:06-CR-526-1


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Adrian Romero-Hernandez appeals his conviction and sentence following
his plea of guilty to one count of unlawful reentry in violation of 8 U.S.C.
§ 1326(a), (b). Romero-Hernandez first contends that his 46-month sentence,
which was within the properly calculated sentencing guidelines range, was
unreasonable. According to Romero-Hernandez, this court’s application of a
presumption of reasonableness to within-guidelines sentences effectively renders



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41288

the Guidelines mandatory in contravention of United States v. Booker, 543 U.S.
220 (2005). Romero-Hernandez’s argument is foreclosed by circuit and Supreme
Court precedent. See United States v. Alonzo, 435 F.3d 551, 553-54 (5th Cir.
2006); see also Rita v. United States, 127 S. Ct. 2456, 2463-68 (2007).
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Romero-
Hernandez also challenges the constitutionality of § 1326(b)’s treatment of prior
felony and aggravated felony convictions as sentencing factors rather than
elements of the offense that must be found by a jury. This court has held that
this issue is “fully foreclosed from further debate.”           United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug.
28, 2007) (No. 07-6202).
      The judgment of the district court is AFFIRMED.




                                        2